DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the claims submitted by the applicant on 5/4/1011 have been entered, and claims 1-9 have been withdrawn from examination. Accordingly, claims 10-20 remain pending.

Specification
The disclosure is objected to because of the following informalities:
Specification [0002], the line “With continually advancement of technology,” should be revised to read –With the continual advancement of technology,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 USC § 112(b)
Claims 10, 12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the diagnostic program comprising a plurality of operation steps each corresponding to an ultrasound view;". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “each” ultrasound view corresponds to, based on the claim as drafted. In an interpretation, “each corresponding” ultrasound view may refer to every separate operation step, and in another interpretation the ultrasound view corresponds to each one of the plurality of operation steps (e.g. a group of operation steps corresponding to a single ultrasound view). Hence, claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention. It is recommended to amend the claim to clarify if the “ultrasound view” corresponds to each operation step within the plurality of operation steps, or to each plurality of operation steps.
Claim 12 recites the limitations “increase the level of confidence during a next diagnostic process” and “reduce the level of confidence during the next diagnostic process.” There is insufficient antecedent basis for these limitations in the claim. Specifically, “a next diagnostic process” is unclear because neither of the depending claims, claim 11 or claim 10, claim a prior “diagnostic process” that would necessitate a distinctly claimed “next diagnostic process”. For example, an interpretation of “diagnostic process” as drafted may refer to the diagnostic program (claim 10), or may be interpreted as the technique performed by the algorithm (claim 11). Hence, claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention. It is recommended to amend claim 12 for clarity and to distinctly claim the “next diagnostic process”.
Claim 15 recites the limitations “a plurality of operation steps”, “a first operation step”, “a first ultrasound view”, “a first position”, “a first group of lesions”, “a first real-time image”, “a plurality of first lesions”, and “a plurality of first diagnoses”. However, claim 10 upon which claim 15 depends also recites “a plurality of operation steps”, “a first ultrasound view”, “a plurality of first lesions”, etc. Based on claim 15 as drafted, it is unclear if the limitations claimed refer to a new and distinct limitation or are depending upon the limitations of claim 10. Furthermore, the “plurality of first diagnoses” may be interpreted as a new plurality of diagnoses or as a plurality of the first diagnosis from claim 10. Hence, claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention. It is recommended to amend the claim to clarify the claim limitations.
	Claim 16 recites the limitations “the user interface selects at least one condition from the plurality of conditions;” and “generates a plurality of second diagnoses according to the first group of lesions, the second group of lesions and the at least one condition, wherein the plurality of second diagnoses has a second level of confidence”. There is insufficient antecedent basis for these limitations in the claim. Specifically, it is not clear what “the plurality of conditions” refers to, because there is not “a plurality of conditions” claimed in either claim 16 or claim 10 (the depending claim). Similarly, “the second group of lesions” lacks antecedent basis because only “a first group of lesions” has been claimed in claim 10. Additionally, the claim limitation “a second level of confidence” is unclear because neither claims 10 or 16, as drafted, claim “a first level of confidence” that would necessitate a distinctly claimed “second” level of confidence. Hence, claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention. It is recommended to amend claim 16 to depend upon claim 15, and to amend claim 16 further to clarify which “plurality of conditions” are being claimed. For the purposes of examination, the plurality of conditions are interpreted as a medical history, and the second group of lesions and second level of confidence as any group of lesions and a confidence level, respectively.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 18 recites the limitation “wherein the first position is different from the second position.” However, claim 15, upon which claim 18 depends, recites “the probe scans the at least one organ at a first position according to the first operation step to obtain a first real-time image, … the probe scans the at least one organ at a second position according to the second operation step to obtain a second real-time image, the second ultrasound view comprising the second real-time image and a plurality of second lesions;” It appears that claim 15 inherently possesses all of the limitations being claimed by claim 18. Regarding claim 15, the “first position” and “second position” are interpreted as being inherently “different”, because the second position generates second data (e.g. a second real-time image, second ultrasound view, second lesions) that are distinct from the data generated at the first position. Therefore, claim 18 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 15 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mine et al (US2018/0008232 A1, 2018-01-11) (hereinafter “Mine”).
	Regarding claim 10, Mine teaches a point-of-care ultrasound device (POCUS) (“the ultrasonic diagnostic apparatus 1 includes a main body device 10, an ultrasonic probe 20” [0049], fig. 1 and assoc par; the ultrasonic diagnostic apparatus may be used for point-of-care applications and procedures) comprising: 
	a microcontroller configured to execute a diagnostic program, the diagnostic program comprising a plurality of operation steps each corresponding to an ultrasound view (“The control circuitry 112 is a processor which serves as a center function of the ultrasonic diagnostic apparatus 1. The control circuitry 112 executes the control program stored in the internal storage circuitry 18, thereby implementing a function corresponding to the program.” [0087], figs. 1-2, 9 and assoc par; “The support data includes data about a vivisection view, for example, atlas data. The atlas data includes data about an image and various data about a structure in a living body” [0075]; “the control circuitry 112 searches for necessary information from the internal storage circuitry 18 and the external apparatus 40 connected via the network 100. The control circuitry 112 reads out, for example, examination findings which are included in the atlas data and complies with a liver examination guideline” [0139]; figs. 9, 12 and assoc par; control circuitry (i.e. a microcontroller) executes a control program (i.e. diagnostic program) that performs processing steps for multiple ultrasound views [see figs. 8, 12 reproduced below]); 
	a probe configured to scan at least one organ at a first position to obtain a first real-time image when performing a first operation step of the plurality of operation steps (“The ultrasonic probe 20 is detachably connected to the main body device 10.” [0050], fig. 1 and assoc par; “The image based on the examination history may be displayed in real time or displayed after examination” [0149], figs. 10-15 and assoc par; probe scans a subject and provides ultrasound data for real time imaging [0182] [see figs. 1, 8 and 12 reproduced below]); 

    PNG
    media_image1.png
    353
    579
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    609
    927
    media_image2.png
    Greyscale

Diagnostic apparatus performs imaging procedure that can distinguish a plurality of scanning locations depending on the ultrasound view (Mine figs. 8, 12)
	a display coupled to the microcontroller, and configured to display a first ultrasound view corresponding to the first operation step, the first ultrasound view comprising the first real-time image and a plurality of first lesions (“The display processing circuitry 17 displays the video signals on the display device 50.” [0070], figs. 1, 12 and assoc par; “Findings related to the liver are displayed in the support image G41…The image calculation circuitry 16 displays the readout examination findings on the display device 50.” [0138]-[0139]; examiner interprets the liver findings in support image G41 (e.g. Figure liver-2: solid lesion, Figure liver-3: mosaic pattern, etc.) as a plurality of first lesions - the display device 50 displays the real time ultrasound image and a plurality of first lesions associated with the ultrasound image [see figs. 1, 12 reproduced below]); and 

    PNG
    media_image3.png
    632
    832
    media_image3.png
    Greyscale

Ultrasound probe P scans a subject, control circuitry 112 controls the processing to derive ultrasound images, display device 50 is operatively coupled to control circuit via display processing circuitry 17 (Mine fig. 1)

    PNG
    media_image4.png
    609
    927
    media_image4.png
    Greyscale

Groups of lesions (i.e. a plurality of first lesions) (boxed) are displayed with associated real-time ultrasound image image (right) on the display device (Mine fig. 12, annotated)
	a user interface configured to select a first group of lesions from the plurality of first lesions (“The display processing circuitry 17 may display, on the display device 50, a GUI (Graphical User Interface) used by the operator to input various instructions via the input interface 110.” [0070], fig. 1, 4 and assoc par; “The operator selects a finding appropriate for comparison with the ultrasonic image from the examination findings displayed on the display device 50.” [0139], fig. 12 and assoc par; selecting the first finding (i.e. selecting a first group of lesions) is performed by an ultrasound operator using the input interface GUI (i.e. a user interface) [0133]-[0143] [see fig. 4 reproduced below]); 

    PNG
    media_image5.png
    421
    604
    media_image5.png
    Greyscale

Ultrasound operator may select features on the display of the ultrasound image 50 acquired in real time during the scan (Mine fig. 4)
	wherein the microcontroller generates a first diagnosis according to at least the first group of lesions (“the internal storage circuitry 18 also stores diagnosis information (for example, a patient ID, findings by doctors, and the like), a diagnosis protocol, a body mark generation program” [0074]; “Various data about the structure in the living body include … diagnosis/treatment information of a disease, and data about examination findings complying with an examination guideline” [0077]; “A case in which an examination finding is displayed as an example of an organ content has been exemplified with reference to FIG. 12” [0140]; the examination findings are groups of lesions which have specific diagnosis [see fig. 12 reproduced below]).

    PNG
    media_image6.png
    540
    412
    media_image6.png
    Greyscale

Diagnosis are generated based on the associated group of lesions selected (e.g. Figure liver-2, Figure liver-5, etc.) (Mine fig. 12, annotated)
	Regarding claim 14, Mine teaches the POCUS of claim 10 ([see claim 10 rejection]), wherein: 
	the display is a touch panel (“The input interface 110 accepts various instructions by the operator from the input device 62 such as a mouse, keyboard, panel switch, slider switch, trackball, and rotary encoder via the operation panel and touch command screen (TCS) 61.” [0085], figs. 1, 4 and assoc par; “a touch command screen serving as the input interface 110 is provided on the surface of the display device 50.” [0204]; the input interface may be a touch command screen GUI to receive operator input [0085], [0105]); 
	the plurality of first lesions are displayed on the touch panel (“an ultrasonic image related to a liver is displayed in the first display region G10, and a support image G41 is displayed in the second display region G20. Findings related to the liver are displayed in the support image G41” [0138], fig. 12 and assoc par; the findings (i.e. first lesions) are displayed on the touch panel/display device 50 [see fig. 12 reproduced below]); and 
	the first group of lesions is selected through the user interface (“The operator selects a finding appropriate for comparison with the ultrasonic image from the examination findings displayed on the display device 50” [0139], fig. 12 and assoc par; “If the operator touches a predetermined portion in the ultrasonic tomographic image displayed on the display device 50, the touch command screen detects the touch on the portion, and designation of the portion by the operator is recognized” [0204]; the ultrasound operator uses the touch command screen to select a group of lesions [see fig. 12 reproduced below]).

    PNG
    media_image7.png
    609
    927
    media_image7.png
    Greyscale

User may select a plurality of lesions using the touch command screen (boxed) (Mine fig. 12, annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Matsuki (CN109426834A, 2019-03-05; note that citations reference the related US2019/0065996 A1, 2019-02-28) (hereinafter “Matsuki”) as provided by applicant.
	 Regarding claim 11, Mine teaches the POCUS of claim 10 ([see claim 10 rejection]),
	further teaching the diagnostic program further comprises an algorithm (“The internal storage circuitry 18 stores …, a control program for performing image processing, a control program for performing display processing, and the like” [0074]; “By executing the association function 1125 a, the control circuitry 112 a associates characteristic portions … using, for example, a landmark-based alignment algorithm by inter-image alignment” [0162]; the control circuitry (i.e. diagnostic program) contains an algorithm),
	but Mine fails to explicitly teach an algorithm to generate the first diagnosis and optimizing the algorithm.
	However, in the same field of endeavor, Matsuki teaches an information processing apparatus configured to calculate reliability levels of medical images ([abst.], fig. 1 and assoc par),
	further teaching an algorithm to generate the diagnosis according to at least the group of lesions (“An information processing apparatus according to the first exemplary embodiment formulates a classifier for classifying lesion images into diagnoses of predetermined types” [0018], figs. 3-4C and assoc par; “A classification model learning unit 104 formulates a classifier through machine learning” [0028]; the classifier (i.e. algorithm) is formulated via machine learning using learning data of lesion images, and applies a label (i.e. diagnosis) to acquired lesion image [0023]-[0030] [see fig. 4A reproduced below]), and 

    PNG
    media_image8.png
    286
    525
    media_image8.png
    Greyscale

The lesion image is classified into a diagnosis via machine learning algorithm (Matsuki fig. 4A, annotated)
	when the first diagnosis is confirmed or denied, the algorithm is optimized (“In this way, information is added to the medical information database 200 or updated…When this addition or updating is performed, the processing in the classification model learning unit 104 is performed, and the classifier is updated”. [0029]; “reliability level calculation unit 103 calculates a reliability level Rrel of the association between the classification target data and the correct label” [0053], figs. 3, 5 and assoc par; “The classification model learning unit 104 changes the weight of an individual node of the classification model on the basis of the evaluation result and evaluates the classification model by using another mini batch.” [0057]; a reliability level is calculated that can confirm the correct diagnosis applied to lesion image, correct labels are used to update (i.e. optimize) the classifier [0023]-[0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mine with the algorithm taught by Matsuki. It can be difficult for an operator using an ultrasound probe to determine a contact point and specific direction to appropriately acquire an image of an organ to be diagnosed (Mine [0004]-[0005]). Machine learning can be used for classifying desired data, but requires a great deal of learning data sets which need sets of classification target data and correct labels (Matsuki [0002]). Modifying the invention as claimed enables the device to use a technique that evaluates the reliability level of learning data and adjusts the learning on the basis of evaluation results (Matsuki [0003]).
	Regarding claim 12, Mine in view of Matsuki teach the POCUS of claim 11 ([see claim 11 rejection]),
	wherein Mine further teaches the first diagnosis and an algorithm ([see claim 10, 11 rejections]),
	but Mine fails to explicitly teach levels of confidence.
	However, in the same field of endeavor, Matsuki teaches a diagnosis has a first level of confidence (“In step S502, the reliability level calculation unit 103 calculates a reliability level Rlabel of the correct label.” [0052], fig. 5 and assoc par; “the reliability level calculation unit 103 may calculate the reliability level on the basis of more specific information, such as the accuracy of diagnosis in medical examination” [0071]; the reliability level (i.e. level of confidence) is associated with the accuracy of the diagnosis on the ultrasound image); 
	when the first diagnosis is confirmed, the algorithm is optimized to increase the level of confidence during a next diagnostic process; when the first diagnosis is denied, the algorithm is optimized to reduce the level of confidence during the next diagnostic process (“When the addition or updating is performed, the processing in the learning data creation unit 102 and the reliability level calculation unit 103 is performed. In this way, new information is added to the learning database 300 or the information in the learning database 300 is updated.” [0029]; “learning performed by a classifier for classifying lesion images into predetermined types of diagnoses…, the reliability levels of each item included in learning data are evaluated, and the reliability level of the learning data is evaluated by integrating the reliability levels. By changing the impact on the learning on the basis of these reliability levels, even when plural pieces of learning data with different qualities coexist, accurate learning can be performed.” [0069]; training the machine learning algorithm (e.g. a general convolutional neural network) comprises assigning reliability scores (i.e. levels of confidence) to lesion image data and assessing the diagnosis accuracy (i.e. confirming or denying) at each epoch, achieving accurate learning (i.e. optimizing the algorithm) is based on reassigning the weights of reliability levels (i.e. increasing or reducing level of confidence) [0048]-[0069]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above by optimizing the algorithm as taught by Matsuki. Machine learning can be used for classifying desired data, but requires a great deal of learning data sets which need sets of classification target data and correct labels (Matsuki [0002]). Modifying the invention as claimed enables the device to use a technique that evaluates the reliability level of learning data and adjusts the learning on the basis of evaluation results (Matsuki [0003]).

Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Kang et al (US2016/0157831 A1, 2016-06-09) (hereinafter “Kang”).
	Regarding claim 13, Mine teaches the POCUS of claim 10 ([see claim 10 rejection]), 
	further teaching the user interface provides the plurality of operation steps, the plurality of operation steps being selectable (“The display processing circuitry 17 may display, on the display device 50, a GUI (Graphical User Interface) used by the operator to input various instructions via the input interface 110.” [0070], fig. 1, 4 and assoc par; “The operator selects, from the scan methods displayed on the display device 50, a scan method which is considered to be reference for the current scan” [0142]; scan methods (i.e. operation steps) for performing ultrasound scan are displayed and may be selected by the operator [see fig. 13 reproduced below]); 
	a second operation step is executed by the microcontroller for the probe to scan the at least one organ at a second position to obtain a second real-time images (“method of bringing the ultrasonic probe 20 into contact with the living body surface, a moving direction, and the like are displayed as a scan method” [0141], figs. 8, 13 and assoc par; “The control circuitry 112 reads out, for example, scan methods of the ultrasonic probe 20” [0142]; the probe is moved to obtain multiple ultrasound images by scanning the patient at different locations based on control circuitry methods [see fig.13 reproduced below]); 

    PNG
    media_image9.png
    509
    748
    media_image9.png
    Greyscale

Display illustrates different probe scanning positions (Mine fig. 13, annotated)
	the display is further configured to display a second ultrasound view corresponding to the second operation step (“The image calculation circuitry 16 displays the selected scan method as the support image G51” [0142]; “view showing an example when the atlas image G21 and a plurality of ultrasonic images corresponding to a position designated in the atlas image G21 are displayed” [0184], fig. 21 and assoc par); 
	the second ultrasound view comprises the second real-time image and a plurality of second lesions (“The image data stored in the image memory 19 undergoes, for example, continuous display (cine display)” [0072]; “The operation information includes change of a mode, change of an image quality preset, change of a display layout, saving of an image,” [0081], fig. 12 and assoc par; “a list of the specified organs and/or biological structures may be displayed on the display device 50, and selection from the list by the operator may be accepted.” [0175]; operator moves probe to acquire second real-time image (i.e. ultrasound is continuously displayed over different positions), and support image is updated to reflect groups of lesions for new ultrasound view (i.e. a plurality of second lesions) [see claim 10 rejection]); 
	a second group of lesions is selected through the user interface from the plurality of second lesions (“The operator selects a finding appropriate for comparison with the ultrasonic image from the examination findings displayed on the display device 50.” [0139], fig. 12 and assoc par; following the above interpretation, the refreshed support image displays the second group of lesions selectable by the operator through the GUI [see claim 10 rejection; fig. 12 and assoc par]); and 
	the microcontroller generates a diagnosis according to at least the first group of lesions and the second group of lesions (“the internal storage circuitry 18 also stores diagnosis information (for example, a patient ID, findings by doctors, and the like), a diagnosis protocol, a body mark generation program” [0074]; “Various data about the structure in the living body include … diagnosis/treatment information of a disease, and data about examination findings complying with an examination guideline” [0077], fig. 12 and assoc par; the updated support screen provides diagnosis based on the selection of groups of lesions)
	but Mine fails to explicitly teach a second diagnosis based on the first and the second groups of lesions.
	However, in the same field of endeavor, Kang teaches an apparatus for supporting computer-aided diagnosis comprising the generation of a reliability of diagnosis based on detected lesions ([abst.], clm 1-2);
	further teaching a microcontroller generates a second diagnosis according to at least a first group of lesions and a second group of lesions (“the determination reliability indicates an accuracy of determinations whether detected lesions are malignant or benign. The detection reliability may be in inverse proportion to a moving speed of a probe.” [0084]; “The image acquirer 810 acquires medical images of a patient's diseased area by using a probe. The medical images may be ultrasound images sequentially acquired in real time in units of frames.” [0095], fig. 8 and assoc par; “the lesion determiner 830 determines a lesion by using extracted lesion characteristic values and a diagnosis model stored in the storage 850.” [0098], figs. 7-8 and assoc par; lesion values are extracted over multiple ultrasound frames (i.e. groups of lesions) and a diagnosis is rendered based on the groups of lesions [0084]-[0106]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mine with the second diagnosis as taught by Kang. Computer-aided diagnosis performed in real-time by moving a probe to acquire ultrasound images is significantly affected by time – diagnosis results captured by the probe in a short period may reduce diagnosis accuracy (Kang [0006]). During ultrasonic diagnosis it is desired to define a plurality of characteristic portions for one organ to improve the objectivity of the resulting diagnosis, and to prevent oversight in examination (Mine [0148]). Modifying the device as claimed may improve diagnosis accuracy by improving the quality of images acquired at each scan location (Kang [0005]-[0008]).
	Regarding claim 15, Mine teaches the POCUS of claim 10 ([see claim 10 rejection]), wherein: 
	the microcontroller stores a plurality of operation steps corresponding to at least one organ, each operation step corresponding to an ultrasound view (“The control circuitry 112 executes the control program stored in the internal storage circuitry 18, thereby implementing a function corresponding to the program.” [0087], figs. 1-2, 9 and assoc par; “the control circuitry 112 searches for necessary information from the internal storage circuitry 18 ... The control circuitry 112 reads out, for example, examination findings which are included in the atlas data and complies with a liver examination guideline” [0139]; figs. 9, 12 and assoc par; [see claim 10 rejection]); 
	the microcontroller selects a first operation step from the plurality of operation steps (“The control circuitry 112 a executes a control program stored in the internal storage circuitry 18, thereby implementing a function corresponding to the program” [0161]); 
	the display displays a first ultrasound view corresponding to the first operation step (“The display processing circuitry 17 displays the video signals on the display device 50.” [0070], figs. 1, 12 and assoc par; “Findings related to the liver are displayed in the support image G41…The image calculation circuitry 16 displays the readout examination findings on the display device 50.” [0138]-[0139]; [see claim 10 rejection]); 
	the probe scans the at least one organ at a first position according to the first operation step to obtain a first real-time image, the first ultrasound view comprising the first real-time image and a plurality of first lesions (“The ultrasonic probe 20 is detachably connected to the main body device 10.” [0050], fig. 1 and assoc par; “The image based on the examination history may be displayed in real time or displayed after examination” [0149], figs. 10-15 and assoc par; [see claim 10 rejection]); 
	the user interface selects a first group of lesions from the plurality of first lesions (“The display processing circuitry 17 may display, on the display device 50, a GUI (Graphical User Interface) used by the operator to input various instructions via the input interface 110.” [0070], fig. 1, 4 and assoc par; “The operator selects a finding appropriate for comparison with the ultrasonic image from the examination findings displayed on the display device 50.” [0139], fig. 12 and assoc par; an operator selects the group of lesions at a first position [see claim 10 rejection]); 
	the microcontroller selects a second operation step from the plurality of operation steps (“method of bringing the ultrasonic probe 20 into contact with the living body surface, a moving direction, and the like are displayed as a scan method” [0141], figs. 8, 13 and assoc par; “The control circuitry 112 reads out, for example, scan methods of the ultrasonic probe 20” [0142]; operator can use the GUI to select a scan method correlating to a second position of the ultrasound probe [see claim 13 rejection]);
	the display displays a second ultrasound view corresponding to the second operation step (“The image calculation circuitry 16 displays the selected scan method as the support image G51” [0142]; “view showing an example when the atlas image G21 and a plurality of ultrasonic images corresponding to a position designated in the atlas image G21 are displayed” [0184], fig. 21 and assoc par; [see claim 13 rejection]); 
	the probe scans the at least one organ at a second position according to the second operation step to obtain a second real-time image, the second ultrasound view comprising the second real-time image and a plurality of second lesions (“method of bringing the ultrasonic probe 20 into contact with the living body surface, a moving direction, and the like are displayed as a scan method” [0141], figs. 8, 13 and assoc par; the probe is moved to obtain different real time ultrasound views (i.e. a second position, second ultrasound view) [see claim 10, 13 rejections]); 
	the user interface selects a second group of lesions from the plurality of second lesions (“The operator selects a finding appropriate for comparison with the ultrasonic image from the examination findings displayed on the display device 50.” [0139], fig. 12 and assoc par; the support image updates with probe at second position displays the second group of lesions selectable by the operator through the GUI [see claim 10, 13 rejections]);
	the microcontroller generates a plurality of first diagnoses according to at least the first group of lesions and the second group of lesions (“Various data about the structure in the living body include … diagnosis/treatment information of a disease, and data about examination findings complying with an examination guideline” [0077], fig. 12 and assoc par; “a list of the specified organs and/or biological structures may be displayed on the display device 50, and selection from the list by the operator may be accepted.” [0175]; a plurality of first diagnosis are generated from the first and second groups of lesions [see fig. 12 reproduced below]); 

    PNG
    media_image2.png
    609
    927
    media_image2.png
    Greyscale

The plurality of diagnosis G41 are based on first and second groups of lesions (Mine fig. 12)
	but Mine fails to explicitly teach levels of confidence.
	However, in the same field of endeavor, Kang teaches a plurality of diagnoses has a first level of confidence (“A reliability of a diagnosis result may include at least one of a detection reliability and a determination reliability” [0041]; “the determination reliability indicates an accuracy of determinations whether detected lesions are malignant or benign. [0084]; “The image acquirer 810 acquires medical images of a patient's diseased area by using a probe. The medical images may be ultrasound images sequentially acquired in real time in units of frames.” [0095], fig. 8 and assoc par; a determination reliability (i.e. a first level of confidence) is assigned to a plurality of ultrasound images classified as malignant or benign (i.e. a plurality of diagnosis) [see claim 13 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mine with the level of confidence of diagnosis as taught by Kang. During ultrasonic diagnosis it is desired to define a plurality of characteristic portions for one organ to improve the objectivity of the resulting diagnosis, and to prevent oversight in examination (Mine [0148]). Modifying the device as claimed may improve diagnosis accuracy by improving the quality of images acquired at each scan location (Kang [0005]-[0008]).
	Regarding claim 16, Mine teaches the POCUS of claim 10 ([see claim 10 rejection]), 
	wherein Mine further teaches the user interface selects at least one condition from the plurality conditions (“The internal storage circuitry 18 also stores diagnosis information (for example, a patient ID, findings by doctors, and the like), a diagnosis protocol, a body mark generation program,” [0074]; “When reviewing past ultrasonic examination or creating a report of performed ultrasonic examination, the operator inputs, via the input interface 110, a display instruction to display, on the display device 50, two-dimensional ultrasonic images acquired in past examination” [0221]; a past ultrasound examination is selected from the patient’s history of examinations (i.e. at least one condition from the plurality conditions) [0220]-[0223] [see claim 10 rejection; 35 U.S.C. §112(b) rejection); and 
	the microcontroller generates a plurality of diagnoses according to the first group of lesions, the second group of lesions and the at least one condition (“Various data about the structure in the living body include … diagnosis/treatment information of a disease, and data about examination findings complying with an examination guideline” [0077], fig. 12 and assoc par; “the support data displayed on the display device 50 may be switched to support data representing other information based on a selection instruction input by the operator via the input interface 110” [0150]; “a list of the specified organs and/or biological structures may be displayed on the display device 50, and selection from the list by the operator may be accepted.” [0175]; a plurality of diagnosis are generated based on the groups of lesions selected from the examination history [see claim 15 rejection]),
	but Mine fails to explicitly teach a plurality of second diagnosis or that the plurality of second diagnosis has a level of confidence.
	However, in the same field of endeavor, Kang teaches a plurality of second diagnosis according to first and second groups of lesions (“the determination reliability indicates an accuracy of determinations whether detected lesions are malignant or benign.” [0084]; “The image acquirer 810 acquires medical images of a patient's diseased area by using a probe. The medical images may be ultrasound images sequentially acquired in real time in units of frames.” [0095], fig. 8 and assoc par; a plurality of lesions are extracted from ultrasound frames and determined to be malignant or benign (i.e. a plurality of second diagnosis) prior to being compiled for a first diagnosis [see claim 13 rejection]), 
	wherein the plurality of second diagnoses has a level of confidence (“A reliability of a diagnosis result may include at least one of a detection reliability and a determination reliability” [0041]; “the determination reliability indicates an accuracy of determinations whether detected lesions are malignant or benign. [0084]; “The image acquirer 810 acquires medical images of a patient's diseased area by using a probe. The medical images may be ultrasound images sequentially acquired in real time in units of frames.” [0095], fig. 8 and assoc par; a determination reliability (i.e. a first level of confidence) is assigned to the plurality of second diagnoses [see claim 13, 15 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mine with the level of confidence as taught by Kang. During ultrasonic diagnosis it is desired to define a plurality of characteristic portions for one organ to improve the objectivity of the resulting diagnosis, and to prevent oversight in examination (Mine [0148]). Modifying the device as claimed may improve diagnosis accuracy by improving the quality of images acquired at each scan location (Kang [0005]-[0008]).
	Regarding claim 17, Mine in view of Kang teach the POCUS of claim 16 ([see claim 16 rejection]), 
	wherein Mine further teaches the plurality of conditions comprises a medical history and a patient complaint (“The internal storage circuitry 18 also stores diagnosis information (for example, a patient ID, findings by doctors, and the like), a diagnosis protocol, a body mark generation program, and a data group such as a conversion table for presetting, for each portion to be diagnosed, a range of color data to be used for visualization.” [0074]; “the internal storage circuitry 18 acquires, from the external apparatus 40, past image data about the same patient, which has been acquired in past consultation” [0084]; examiner interprets for patient to have a medical history, it is inherent that patient presents to past examination with a medical issue (i.e. a patient complaint) – thus, findings by doctors and past image data constitute a medical history and patient complaint).
	Regarding claim 18 (and in view of 112(d) rejection), Mine in view of Kang teach the POCUS of claim 15, 
	wherein Mine further teaches the first position is different from the second position (“The control circuitry 112 calculates the positions of all the characteristic portions designated on the ultrasonic tomographic image, and registers the calculated positions as position information” [0116]; “The operator scans the ultrasonic probe 20 to set the virtual probe G22 at a desired one of, for example, 15 imaging positions displayed on the three-dimensional atlas image, and acquires an ultrasonic image.” [0146]; the probe is moved over the surface of the subject to obtain ultrasound images in two or more positions [see claim 15 rejection; figs. 8, 13 reproduced below]).

    PNG
    media_image1.png
    353
    579
    media_image1.png
    Greyscale

    PNG
    media_image10.png
    509
    748
    media_image10.png
    Greyscale

The ultrasound probe is used to image a subject at two or more positions G51 as indicated by the images (Mine figs. 8, 13)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Kang as applied to claim 15 above, and further in view of Matsuki.
	Regarding claim 19, Mine in view of Kang teach the POCUS of claim 15 ([see claim 15 rejection]), 
	wherein Mine further teaches generating the plurality of first diagnoses according to at least the first group of lesions and the second group of lesions (diagnosis/treatment information of a disease, and data about examination findings complying with an examination guideline” [0077], fig. 12 and assoc par; “a list of the specified organs and/or biological structures may be displayed on the display device 50, and selection from the list by the operator may be accepted.” [0175]; [see claim 15 rejection]); and
	a final diagnosis is selected from the plurality of first diagnoses (“Various data about the structure in the living body include … diagnosis/treatment information of a disease, and data about examination findings complying with an examination guideline” [0077], fig. 12 and assoc par; “the support data displayed on the display device 50 may be switched to support data representing other information based on a selection instruction input by the operator via the input interface 110” [0150]; the operator selects the final diagnosis from the plurality of diagnoses presented in the support screen),
	but the combination of references above fails to explicitly teach optimizing the algorithm.
	However, in the same field of endeavor, Matsuki teaches an algorithm is used to generate the plurality of first diagnoses according to at least the group of lesions (“a classifier for classifying lesion images into diagnoses of predetermined types” [0018]; the classifier (i.e. algorithm) generates diagnoses for a plurality of lesion images [see claim 11 rejection]); and 
	when a final diagnosis is selected from the plurality of first diagnosis, the microcontroller optimizes the algorithm (“formulates the classifier by performing machine learning that uses learning data, which treat a lesion image as classification target data and a diagnosis as a correct label.” [0018]; a diagnosis with a correct label (i.e. a final diagnosis) is used to train the machine learning algorithm (i.e. optimizing the algorithm).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above by optimizing an algorithm as taught by Matsuki. During ultrasonic diagnosis it is desired to define a plurality of characteristic portions for one organ to improve the objectivity of the resulting diagnosis, and to prevent oversight in examination (Mine [0148]). Machine learning can be used for classifying desired data, but requires a great deal of learning data sets which need sets of classification target data and correct labels (Matsuki [0002]). Modifying the device as claimed may improve diagnosis accuracy by improving the quality of images acquired at each scan location (Kang [0005]-[0008]).
	Regarding claim 20, Mine and Kang in view of Matsuki teach the POCUS of claim 19, 
	but Mine and Kang fail to explicitly teach the algorithm is optimized.
	However, in the same field of endeavor, Matsuki teaches the final diagnosis has a level of confidence (“the third reliability level is a reliability level of information about an association between the classification target data and the label” clm 2, [0053]; the third reliability level (i.e. level of confidence of final diagnosis) is reliability of label (i.e. final diagnosis)); 
	when the final diagnosis is confirmed, the algorithm is optimized to increase the level of confidence of the final diagnosis during a next diagnostic process and to reduce the level of confidence of other diagnoses of the plurality of first diagnoses during their next diagnostic processes (“The classification model learning unit 104 changes the weight of an individual node of the classification model on the basis of the evaluation result and evaluates the classification model by using another mini batch.” [0057]; “learning performed by a classifier for classifying lesion images into predetermined types of diagnoses…, the reliability levels of each item included in learning data are evaluated, and the reliability level of the learning data is evaluated by integrating the reliability levels. By changing the impact on the learning on the basis of these reliability levels, even when plural pieces of learning data with different qualities coexist, accurate learning can be performed.” [0069]; achieving accurate learning (i.e. optimizing the algorithm) is based on reassigning the weights of reliability levels (i.e. increasing or reducing level of confidence) [see claim 11, 12 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above by optimizing an algorithm as taught by Matsuki. During ultrasonic diagnosis it is desired to define a plurality of characteristic portions for one organ to improve the objectivity of the resulting diagnosis, and to prevent oversight in examination (Mine [0148]). Machine learning can be used for classifying desired data, but requires a great deal of learning data sets which need sets of classification target data and correct labels (Matsuki [0002]). Modifying the device as claimed may improve diagnosis accuracy by improving the quality of images acquired at each scan location (Kang [0005]-[0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (WO2019/197427 A1, 2019-10-17) teach a ultrasound imaging systems for subsequent imaging of recurring patients and the retrieval of image acquisition settings using an artificial neural network.
Radulescu et al (US2015/0310581 A1, 2015-10-29; also see US10424044 B2, 2019-09-24) teach a portable ultrasound apparatus configured to perform volumetric imaging of a subject and to guide an operator to perform a better examination using segmentation of the images, and generate diagnostic images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793